Per Curiam,
Appellant states the question involved thus: “In a case of an injury at a railroad station to a person alleged to have been an intending passenger, where the testimony of plaintiff concerning the happening of the accident is not corroborated, but is denied by six witnesses called by defendant, all of whom were in a position to see the acci*23dent if it had happened as described by plaintiff, is it error for the trial judge to charge the jury that 'It may chance that one witness may, by his powers of observation, the exactness of his memory and the correctness of his judgment, outweigh a number of witnesses who contradict him,’ without cautioning the jury that the rule announced did not necessarily apply to the case which they were considering?”
At trial, the judge asked that his attention be called to mistakes of law in the charge, and the instruction now complained of was objected to only as an insufficient general definition of the preponderance of evidence; it presents no reversible error, when considered with its context, which points out, among other relevant principles, that "when the witnesses are even in quality, then numbers do count” and "must be regarded by thé jury in weighing......the evidence,” and that the jury must' always consider the contradiction of one person by a number of witnesses on the other side.
The judgment is affirmed.